Citation Nr: 0515615	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  00-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right knee for the period from 
February 3, 2000 until February 11, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the right knee for the period 
beginning on February 12, 2002.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 20 
percent disabling.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

In a June 2001 decision, the Board increased the evaluation 
for the veteran's right knee disorder to 30 percent, 
increased the evaluation for the veteran's lumbar spine 
disorder to 20 percent, denied the claim for an increased 
evaluation for a left knee disorder, and remanded the TDIU 
claim back to the RO for further development.  In March 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the veteran and the 
Secretary of Veterans Affairs (Secretary) to vacate the June 
2001 decision (including the claims for increased evaluations 
for a right knee disorder and a lumbar spine disorder, to the 
extent that even higher evaluations had not been assigned) 
and remanded the case back to the Board.  The Board 
subsequently remanded this case to the RO in July 2003.

In May 2004, the Board denied all of the veteran's claims.  
The veteran appealed this denial to the Court, and, in 
February 2005, the Court granted a joint motion to vacate the 
Board's May 2004 decision in its entirety.  The case has 
since been returned to the Board.


REMAND

In the February 2005 Joint Remand, the veteran and the 
Secretary indicated that a January 2003 VA orthopedic 
examination was inadequate in that it had not been predicated 
on a claims file review, as had been specified in a prior 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The veteran and the Secretary also noted that this 
examination did not adequately address the question of 
whether the veteran's service-connected disorders rendered 
him unable to obtain a substantially gainful occupation, as 
is required for a grant of entitlement to TDIU.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his right and left knee 
disorders and his lumbar spine disorder, 
as well as the effect of his service-
connected disorders on his employability 
status.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  

As to the knees and the lumbar spine, the 
examiner should provide range of motion 
findings and comment on the presence and 
extent of any painful motion and/or 
functional loss due to pain.  In regard 
to the lumbar spine, the examiner should 
also comment whether, and to what extent, 
there is evidence of ankylosis.  The 
examiner should also comment on the 
frequency and length of any 
incapacitating episodes resulting from 
the veteran's lumbar spine disorder. 

The examiner should also provide an 
opinion as to whether the veteran's 
service-connected disorders (left and 
right knee disorders, a lumbar spine 
disorder, a left inguinal herniorrhaphy, 
and a left hydrocelectomy for a left 
hydrocele), taken as a whole, render him 
unable to secure or follow a 
substantially gainful occupation.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
claims of entitlement to an evaluation in 
excess of 30 percent for traumatic 
arthritis of the right knee for the 
period from February 3, 2000 until 
February 11, 2002; entitlement to an 
evaluation in excess of 40 percent for 
traumatic arthritis of the right knee for 
the period beginning on February 12, 
2002; entitlement to an increased 
evaluation for traumatic arthritis of the 
left knee, currently evaluated as 10 
percent disabling; entitlement to an 
increased evaluation for degenerative 
joint disease of the lumbar spine, 
currently evaluated as 20 percent 
disabling; and entitlement to TDIU.  If 
the determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the complete 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


